Citation Nr: 1128444	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-36 417	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for kidney cancer, claimed as due to medication for service-connected pulmonary vasculitis versus pulmonary fibrosis.

2.  Entitlement to service connection for bladder cancer, claimed as due to medication for service-connected pulmonary vasculitis versus pulmonary fibrosis.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In June 2008, the Veteran canceled his request for a hearing before a Veterans Law Judge.  


FINDING OF FACT

According to the Social Security Administration, the Veteran died in May 2011, before a decision by the Board was promulgated on the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of service connection for kidney cancer and for bladder cancer, both claimed as due to medication for service-connected pulmonary vasculitis versus pulmonary fibrosis.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal and prior to an appellate decision on the appeal, the Board obtained notice from the Social Security Administration in June 2011, confirming that the Veteran had died in May 2011.  

In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).

As a matter of law, the claims do not survive the Veteran's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a).  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claims originated (listed on the first page of this decision).  


								ORDER ON NEXT PAGE

ORDER

The appeal of the claim of service connection for kidney cancer, claimed as due to medication for service-connected pulmonary vasculitis versus pulmonary fibrosis, is dismissed.

The appeal of the claim of service connection for bladder cancer, claimed as due to medication for service-connected pulmonary vasculitis versus pulmonary fibrosis, is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


